Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I; claims 1-4 in the reply filed on 5/5/22 is acknowledged.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 24-26, 30-39 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Cai et al. [US 20190200313]. 

As per claim 1, Cai teaches:
A wireless device (Abstract) comprising: 
a selection processor configured to process selection information to set a duration of a selection period and to start the selection period; (e.g. A first device determines a time the first device; ¶ 0054)
a receiver configured to receive a synchronization initiation signal; and a transmitter configured to transmit a synchronization initiation signal after the selection period has expired if the receiver has not received a synchronization initiation signal during the selection period.  (e.g. It should be understood that for determining the target timing, another device or the first device may be selected as a synchronization reference source, and then timing of the synchronization reference source is used as the target timing. In this case, determining the target timing and then performing D2D communication based on the target timing is substantially consistent with determining the timing of the synchronization reference source and then performing D2D communication based on the timing of the synchronization reference source. For determining the target timing, a synchronization reference source may not be selected, and timing of the first device is used as the target timing. In this case, determining the target timing and then performing D2D communication based on the target timing is substantially consistent with selecting no synchronization reference source and performing D2D communication based on the timing of the first device. In addition, another device herein may be a device of which an SLSSID and a MIB-SL message are found by the first device and a signal meets a rule. Another device may be UE, a GNSS, or a base station; ¶ [0057].

As per claim 2, Cai teaches:
The wireless device according to claim 1, wherein the selection information corresponds to at least one selection factor for the wireless device and/or to at least one selection factor weighted for the wireless device.  (e.g. When a time the UE 1 is out of the coverage of the synchronization source after leaving the coverage of the synchronization source is less than the first threshold, the priorities may be set as follows: The UE 1 has a higher priority than the UE 2, the UE 2 has a same priority as the UE 3, and the UE 3 has a higher priority than the UE 4; ¶ 0065-0067).

As per claim 3, Cai teaches:
The wireless device according to claim 2, wherein the at least one selection factor relates to a type of a source for time synchronization that the wireless device is capable of using.  (e.g. the first device may further find synchronization information of another device, and then determine the target timing based on the first time and the found synchronization information of the another device. If it is found that a device in the another device has a higher priority than the first device, timing of the device with the higher priority may be selected as the target timing. The device with the higher priority herein may be UE located in the coverage of the synchronization source, or a device different from UE. For example, when the synchronization source is a GNSS, a priority of a base station/cell may be higher than that of the first device. For another example, when the synchronization source is a base station/cell, a GNSS may have a higher priority than the first device. When the first time is less than the first threshold, or when the first time is less than the first preset threshold but greater than a second preset threshold, if synchronization information of another device with a higher priority is not found, the first device does not select the synchronization reference source from the another device. Instead, the first device keeps the timing of the first device, and the first device performs D2D communication based on the timing of the first device. Optionally, when the first time is less than the first threshold, and a target device exists in the another device, the first device may select timing of the target device as the target timing, or use the timing of the first device as the target timing. In this case, a priority of the first device is the same as a priority of the target device; ¶ 0063, 0057).

As per claim 4, Cai teaches:
The wireless device according to claim 3, wherein the type of the source for time synchronization indicates the source to be either a satellite-based synchronization source or an internal clock of the wireless device, and wherein the at least one selection factor is weighted for the wireless device depending on the type of the source.  (e.g. a global navigation satellite system (Global Navigation Satellite System, GNSS), or an equivalent GNSS. When a base station is synchronized with a GNSS, timing of the base station is consistent with timing of the GNSS, and the base station is the equivalent GNSS. A base station may send a difference between timing of the base station and timing of a GNSS, and UE may determine the timing of the GNSS based on the timing of the base station and the difference. In this case, the UE has timing of the equivalent GNSS. IC UE or OOC UE may be defined based on existence of a signal of a synchronization source. For example, when a synchronization source is the GNSS or the equivalent GNSS, if UE finds that a signal of the GNSS/the equivalent GNSS meets a rule, the UE is IC UE. If the UE fails to find any signal of the GNSS/the equivalent GNSS, or if the UE finds that a signal of the GNSS/the equivalent GNSS does not meet a rule, the UE is OOC UE. It should be understood that the rule may be set based on measurement of a signal of the GNSS/the equivalent GNSS, for example, a carrier-to-noise ratio (carrier-to-noise ratio), reference signal received power (Reference Signal Received Power, RSRP), reference signal received quality (Reference Signal Received Quality, RSRQ), signal reliability, or a combination of the foregoing parameters. The IC UE may be expressed as UE with the GNSS/the equivalent GNSS, or UE synchronized with the GNSS/the equivalent GNSS. The OOC UE may be expressed as UE without the GNSS/the equivalent GNSS, or UE not synchronized with the GNSS/the equivalent GNSS; ¶ 0052, 0063).

As per claim 24, Cai teaches:
The wireless device of claim 2, wherein the at least one selection factor is indicative of a quality of a source for time synchronization that the wireless device is capable of using.  (e.g. time synchronization; ¶ 0052, 0057)

As per claim 25, Cai teaches:
The wireless device of claim 24, wherein the source for time synchronization is a satellite-based synchronization source and the quality of the source for time synchronization corresponds to reception quality of a signal from the satellite- based synchronization source at the wireless device.  (e.g. Signal strength threshold; ¶ 0063-0064, 0057)

As per claim 26, Cai teaches:
The wireless device of claim 24, wherein the source for time synchronization is an internal clock of the wireless device and the quality of the source for time synchronization corresponds to an accuracy of the internal clock.  (e.g. time clock; ¶ 0062, 0085)

As per claim 30, Cai teaches:
The wireless device of claim 2, wherein a weight value is assigned to the at least one selection factor to yield a weighted selection factor, the weight value being indicative of a relative importance between the at least one selection factor compared to at least one further selection factor.  (e.g.; ¶ 0063-0064, 0057)

As per claim 31, Cai teaches:
The wireless device of claim 1, wherein the wireless device is configured for Device-to-Device (D2D) communication.  (e.g. D2D; ¶ 0055)

As per claim 32, Cai teaches:
The wireless device of claim 1, wherein the selection period is a selection period for selecting one of a group of candidate wireless devices including the wireless device to become a synchronization master device for broadcasting periodic synchronization signals.  (e.g. periodic synchronization signals; ¶ 0082, 0057)

As per claim 33, Cai teaches:
The wireless device of claim 1, wherein the receiver is configured to receive a synchronization initiation signal from a further wireless device during the selection period.  (e.g. selection period; ¶ 0063-0064, 0057)

As per claim 34, Cai teaches:
The wireless device of claim 33, wherein the selection processor is configured to adjust to the further wireless device as source of periodic synchronization signals if the receiver receives a synchronization initiation signal during the selection period.  (e.g. selection period; ¶ 0050, 0052)

As per claim 35, Cai teaches:
The wireless device of claim 1, wherein the transmitter is configured not to transmit a synchronization initiation signal if the receiver receives a synchronization initiation signal during the selection period.  (e.g. selection period; ¶ 0050, 0052)

As per claim 36, Cai teaches:
The wireless device of claim 1, wherein the selection processor is configured to end the selection period when the receiver receives a synchronization initiation signal during the selection period.  (e.g. selection period; ¶ 0050, 0052)

As per claim 37, Cai teaches:
The wireless device of claim 1, wherein the selection processor is configured to start the selection period after the receiver has received a message from a further wireless device for starting the selection period.  (e.g. selection period; ¶ 0050, 0052)

As per claim 38, Cai teaches:
The wireless device of claim 1, wherein the receiver is configured to receive a periodic synchronization signal and wherein the transmitter is configured to broadcast a message for starting the selection period if a received strength of the periodic synchronization signal is below a predefined threshold.  (e.g. the UE 1 is a device that just moves to OOC, and the UE 1 finds no surrounding IC device (for example, the UE 2) based on the received synchronization information, it is inappropriate for the UE 1 to select UE that is not synchronized with IC as the synchronization reference source, because the UE 1 can still remain consistent with a clock of the synchronization reference source after being disconnected from the synchronization reference source, and in this case, a clock of the UE 1 is relatively accurate. Therefore, an embodiment of the present invention provides a synchronization method in D2D communication. When UE that moves from IC to OOC selects a synchronization reference device, if the UE fails to find a synchronization reference source with a higher priority within a period after the UE leaves coverage of a synchronization source, the UE does not select another device as the synchronization reference device of the UE, but uses a clock of the UE as the synchronization reference source instead. In other words, the UE keeps the clock of the UE unchanged. In this way, the synchronization reference source can be selected more accurately for the UE, facilitating proper D2D communication between the UE and another device; ¶ 0051, 0052, 0057)

As per claim 39, Cai teaches:
The wireless device of claim 38, wherein the selection processor is configured to start the selection period after the transmitter has broadcasted the message for initiating the selection period. (e.g. the selection period; ¶ 0051, 0052, 0057).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. in view of Novlan et al. [US 20140112194].

As per claim 27, Cai teaches all the particulars of the claim except wherein the at least one selection factor is indicative of a distance between the wireless device and a master wireless device from which the wireless device has received synchronization signals and wherein a value is employed for the at least one selection factor depending on a magnitude of the relative distance. However, Novlan teaches in an analogous art, that the wireless device of claim 2, wherein the at least one selection factor is indicative of a distance between the wireless device and a master wireless device from which the wireless device has received synchronization signals and wherein a value is employed for the at least one selection factor depending on a magnitude of the relative distance.  (e.g.; ¶ 0090). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the at least one selection factor is indicative of a distance between the wireless device and a master wireless device from which the wireless device has received synchronization signals and wherein a value is employed for the at least one selection factor depending on a magnitude of the relative distance in order to provide a method for device to device (D2D) network-assisted device discovery.

As per claim 28, Cai teaches all the particulars of the claim except wherein the at least one selection factor is indicative of a transmission power capability of the wireless device for transmitting periodic synchronization signals. However, Novlan teaches in an analogous art, that the wireless device of claim 2, wherein the at least one selection factor is indicative of a transmission power capability of the wireless device for transmitting periodic synchronization signals.  (e.g.; ¶ 0090). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the at least one selection factor is indicative of a transmission power capability of the wireless device for transmitting periodic synchronization signals in order to provide a method for device to device (D2D) network-assisted device discovery.

As per claim 29, Cai teaches all the particulars of the claim except wherein the at least one selection factor is indicative of a battery level of the wireless device. However, Novlan teaches in an analogous art, that the wireless device of claim 2, wherein the at least one selection factor is indicative of a battery level of the wireless device.  (e.g.; ¶ 0090). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the at least one selection factor is indicative of a battery level of the wireless device in order to provide a method for device to device (D2D) network-assisted device discovery.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Mumtaz, Shahid, Kazi Mohammed Saidul Huq, and Jonathan Rodriguez. "Direct mobile-to-mobile communication: Paradigm for 5G." IEEE Wireless Communications 21.5 (2014): 14-23. Provides: Direct mobile-to-mobile communication, also known as device-to-device (D2D), is expected to be a part of LTE-A in 3GPP Release 12. Direct communication will improve spectrum efficiency, overall system throughput, and energy efficiency, and decrease the delay between devices. It will enable new peer-to-peer and location-based applications and services. Introducing D2D poses many challenges and risks to the longstanding cellular architecture, which is centered on the base station. Therefore, in this article we explain the architectural and technical challenges for D2D communication in the 3GPP standard, and at the end of the article we also highlight the real-life applications and use cases for D2D communication. It is clear that D2D can offer a palette of interesting colors that can paint new business opportunities for mobile stakeholders, promoting its candidacy for next generation wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641